Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Restriction/Election Requirement and the preliminary Amendment, filed 05/04/2022, in which claims 2-3, 5-9, 11, 13-20, 23, 25-26, 29-32, 40-41, 44-48, 51-55 and 57-59 were cancelled.
 	Claims 1, 4, 10, 12, 21-22, 24, 27-28, 33-39, 42-43, 49-50, and 56 are pending.
Priority
	The instant application is a 371 of PCT/US2018/054476, filed 10/04/2018, which claims priority to provisional application 62/568,306, filed 10/04/2017.
Information Disclosure Statement
The information disclosure statements (IDS) dated 04/03/2020, 08/17/2021 and 02/04/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
It is noted that the specification incorporates by reference a multitude of NPLs and patent documents.  Only the references that were cited on the PTO-1449, IDS’s recited above, have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “14D,” “15C-L,” “21A,” and “B” and “C” in Figure 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The sentence on page 1, paragraph 4, line 4, is grammatically incorrect and appears to be missing words, “The present invention allows the altering the transcriptional activity of chromatin domains or genomic loci. . .”
In the description of the drawings, pgs. 20-33, some of the reference figure number/letter combinations are bolded, while others are not, which is inconsistent.   
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I and the species of Rad21 for claim 1, the degradation system is an inducible degron system wherein the target protein is fused to an auxin-inducible degron and the agent is an auxin for claim 4, auxin, DNA-DNA proximity ligation and high throughput screening, and RNA-seq for claim 24, DNA-DNA proximity ligation and high throughput screening for claim 36, small molecule for claims 37-39, oligomycin for claim 39, loops affecting expression of genes associated with a disease are identified for claim 43, in the reply filed on 05/04/2022, is acknowledged.
Applicant's election with traverse of the species of contacting chromatin with a cohesion reducing or degrading agent and measuring remaining chromatin loops to thereby ascertain cohesion-independent chromatin loops for claim 21, in the reply filed on 05/04/2022, is acknowledged.  The traversal is on the grounds that the Examiner has not provided any reason why the Applicant must select between subsequent method steps.  This is not found persuasive because the instant claims lack unity of invention; they do not share a technical feature and are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Furthermore, the election of species requirement was directed toward the two groups in step “a” of claim 21. As such, the Examiner was not asking Applicant to select between subsequent method steps.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 12, 27, 28, 49, 50 and 56 are withdrawn from consideration, as being directed toward a non-elected invention.
Claims 1, 4, 21, 22, 24, 33-39, 42 and 43 are examined on the merits herein.
Claim Objections
Claim 39 is objected to because of the following informalities:  
-The small molecule, JQ1,  is identified by letter and number combination.  These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
-The small molecule “1,6-hexanediol” is recited as “1-6 hexanediol,” in the last line of the claim, which is an improper recitation of “1,6-hexanediol”; a comma should be placed between the “1” and the “6” and a “-“ should follow the “6.”
Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22, 24 and 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below.
Claim 22 recites “determining cohesion-independent chromatin loops in the first portion of cells” and “correlating the cohesion-independent chromatin loops and gene expression measurements.” 
Claim 42 recites “determining loop formation and gene expression at one or more time points after cohesion recovery” and “associating loop formation and gene expression over time.”  
Claims 22 and 42 are directed to an abstract idea because the claims recite mental processes and do not integrate the mental processes into any practical application (“Step 2A”). In claim 22, the “mental process” is: determining cohesion-independent chromatin loops and correlating the cohesion-independent chromatin loops and gene expression measurements. In claim 42, the “mental process” is determining loop formation and gene expression and associating loop formation and gene expression.  
A claim that focuses on a judicial exception can be shown to recite something “significantly more” than the judicial exception by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of dividing cells into groups and measuring their gene expression in claim 22, and temporarily eliminating cohesion in cells in claim 42  (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception. 
According to 2019 PEG, limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition — see Vanda Memo 
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular 
technological environment or field of use, as discussed in MPEP 2106.05(h).

In the instant case, Mandal (PTO-892) teaches that measuring gene expression is well known in the art, and  Nakajima (PTO-892) teaches that removal of cohesion in cells is known in the art.  
Therefore, the additional steps/elements do not add significantly more to the judicial exception.  Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 USC 101.
Claims 24 and 43 are rejected for being dependent on claims 22 and 42.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 21, 22, 24, 33-39, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is drawn toward a method of eliminating chromatin loops in a cell comprising contacting the cell with an agent capable of reducing expression, function or activity of CTCF or one or more members of the cohesion complex.  
However, the instant specification only describes auxin as an agent that is capable of reducing expression, function or activity of CTCF or one or more members of the cohesion complex.  See pages 3, 4, 607, 19-21, 23027, 29, 31, 212-214, 217-218, 221, 228, 229, 231-234, 237-240, 242, 244-245, 247-248, 251-252, 255, 257-259, 261 and 265, of the instant specification.
Additionally, Examples 1-14 of the instant specification, which comprise all the examples, are solely directed toward auxin as the agent affecting CTCF and/or members of the cohesion complex.  Figures 1-25 are also solely directed toward depicting results of auxin as the agent affecting CTCF and/or members of the cohesion complex in chromatin loops (pages 212-258 of the specification).
While the prior art does teaches small molecules that target and modify chromatin (Cermakova, IDS, 04/03/2020), the prior art does not teach these small molecules as reducing expression, function or activity of CTCF or one or more members of the cohesion complex.  The earliest and closest prior art that teaches compounds that reduce expression, function or activity of CTCF or one or more members of the cohesion complex, is Nora, which teaches that only a single compound, auxin, is known to have this effect on chromatin, (Nora, IDS, 04/03/2020 and 08/17/2021).  Thus, in the chromatin art, only one compound is known to reduce expression, function or activity of CTCF or one or more members of the cohesion complex.
Additionally, from the general recitation of an agent that is capable of reducing expression, function or activity of CTCF or one or more members of the cohesion complex, it is impossible to ascertain a structure-function relationship of these agents, since agents that reduce expression, function or activity of CTCF or one or more members of the cohesion complex, are not well-known or well-established in the art to those of ordinary skill.
For these reasons, the claims are broader than what the specification supports.  The recitation of an agent that is capable of reducing expression, function or activity of CTCF or one or more members of the cohesion complex, is not sufficient for distinctly claiming the subject matter regarded as the invention.  
Claims 1, 4, 21, 22, 24, 33-39, 42 and 43 fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 21-22, 24, 33-39 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 39, recite the phrase "preferably," which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, the recitations following the term “preferably” in these claims are interpreted as not further limiting the claims.  
Claim 1 recites the limitation "the cohesion complex," in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the CTCF protein,” "the cohesion complex proteins," “the tagged protein,” the degradation system,” “the target protein,” in lines 2-5.  There is insufficient antecedent basis for these limitations in the claim.
The phrase “an inducible degradation molecule,” in claim 4, renders the claim indefinite because it is not understood what an inducible degradation molecule is and how it is different from a degrader molecule.  While the instant specification teaches degrader molecules, it does not teach what inducible degradation molecules are and how these molecules are distinct from degradation molecules.
The phrase “degrader molecule,” in claim 4 renders the claim indefinite because it is not clear if a “degrader molecule” in line 7 is the same as “an inducible degradation molecule” in claim 4.
The phrase “Cas13 system,” in claim 4 renders the claim indefinite because it is not understood what this system is.  Cas13 is known and a CRISPR/Cas13 system is known in the art, but a Cas13 system does not appear to be a term of art and this phrase is not further defined by the specification.
Claim 4 is additionally rendered indefinite because it is not understood how the method further limits and relates to the method of claim 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 4 appears to be directed to a method of tagging a protein, wherein the agent degrades the protein.  It is not understood how these two methods are related.
Claim 21 is indefinite because it is not understood how the method further limits and relates to the method of claim 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 21 is directed to a method for determining chromatin loops.  Claim 1 recites the method step of contacting a cell with an agent.  As such, it is unclear how to interpret the steps in claim 21.  Are the chromatin loops determined before the cells are contacted with an agent, are they determined after the cells are contacted with an agent, or is the methods directed to something else entirely?
The phrase “contacting chromatin with a cohesion or CTCF reducing or degrading agent or causing cohesion-dependent loop domains to diminish or be eliminated,” in claim 21, renders the claim indefinite.  Is contacting chromatin the same as contacting the cell as recited in claim 1, or is it a different step?  Is the cohesion or CTCF reducing or degrading agent the same as “an agent capable of reducing expression,” recited in claim 1, or is it something else?  What is “causing cohesion-dependent loop domains to diminish or be eliminated?”  It is not understood how this is “caused” by an active step in the method and the specification does not further explain or define this phrase.
The phrase “measuring remaining chromatin loops to thereby ascertain cohesion-independent chromatin loops,” in claim 21, renders the claim indefinite.  It is not clear what it means to ascertain cohesion independent chromatin loops and the specification does not further explain or define this term.
Claim 22 is indefinite because it is not understood how the method further limits and relates to the method of claim 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 22 is directed to “wherein the method is for genome and expression analysis.” How are these methods related?
The phrase “. . .a population of cells. . .first portion of cells and a second portion of cell,” in claim 22, renders the claim indefinite because it is not understood if the cells referred to in “a.” are the cells that are contacted with the agent in claim 1, from which claim 22 depends. 
Steps “b-d” in claim 22 are indefinite because they do not contain any active steps.  It is not understood what it means to determine cohesion-independent chromatin loops in a first portion of cell and the specification do not further explain this.  And it is not understood what it means to correlate the measurements in step “d” and the specification does not further explain this.
Claim 24 recites the limitation "the cohesion- reducing or degrading agent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not known if the agent refers to the agent recited in claim 1 or if this is a different agent.
The phrase “causing cohesion-dependent loop domains to diminish or be eliminated,” in claim 24, renders the claim indefinite.  What is “causing cohesion-dependent loop domains to be eliminated?”  It is not understood how this is “caused” and the specification does not further explain or define this phrase.
The phrase “wherein measuring chromatin loops,” in claim 24, renders the claim indefinite because it is not understood if this phrase refers to part “d” of claim 22, part “b” of claim 21, or to something else.
The phrase “wherein measuring chromatin loops comprises a process that combines DNA-DNA proximity ligation and high throughput screening or in situ Hi-C, and/or wherein gene expression is measuring using RNA-Seq or L1000,” in claim 24, renders the claim indefinite because it is not understood what is being combined and what the “process” steps entail.
Claim 33 is indefinite because it is not understood how the method further limits and relates to the method of claim 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 33 is directed to “wherein the method is for measuring super enhancers that co-localize and form links within and across chromosomes in a cell.”  How are these methods related?  Additionally, it is not understood if the “cell” referred to in claim 33 is the cell that is contacted by the agent in claim 1.  
The phrase “contacting chromatin in the cell with a cohesion- reducing or degrading agent or causing cohesion-dependent loop domains to diminish or be eliminated,” in claim 33, renders the claim indefinite.  Is contacting chromatin the same as contacting the cell as recited in claim 1, or is it a different step?  Is the cohesion or reducing or degrading agent the same as “an agent capable of reducing expression,” recited in claim 1, or is it something else?  What is “causing cohesion-dependent loop domains to diminish or be eliminated?”  It is not understood how this is “caused” and the specification does not further explain/define this phrase.
Claim 34 is indefinite because it is confusing.  Is the “agent capable of reducing expression, function or activity” the same as the “agent” recited in claim 1, or is it different?
Claim 34 recites the limitation "the rate of cohesion independent loop formation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 is indefinite because it the language is ambiguous and the specification does not explain a) how to withdraw a cohesion- reducing or degrading agent,  or b) how to cease causing cohesion- dependent loop domains to diminish or be eliminated.  Additionally, it is not clear if the “cohesion- reducing or degrading agent” is the same as the “agent” recited in claim 1.  And it is not understood if one loop is measured or many loops are measured since claim 1 recites “loops,” a plural form of the word, and claim 35 recites “loop,” a singular form of the word.
Claim 36 is indefinite because it is confusing.  Claim 1, from which claim 36 depends, is directed to a method for eliminating chromatin loops in a cell and it is not understood how claim 36 further limits and relates to claim 1.
The phrase “a process that combines DNA-DNA proximity ligation and high throughput screening or in situ Hi-C, and/or wherein gene expression is measuring using RNA-Seq or L1000,” in claim 36, renders the claim indefinite because the language is confusing and it is not understood what is being combined.
Claim 37 is indefinite because it is confusing.  Is the “small molecule or protein” in ”a” the same as the “agent” recited in claim 1, or are they something else?  Are the “populations of cells” in “a” the same as the cell that is contacted with an agent in claim 1, or are they something else?  
Claim 37 recites the limitation "the cohesion- reducing or degrading agent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 is indefinite because it is confusing.  Are the “populations of cells” in “a” the same as the cell that is contacted with an agent in claim 1, or are they something else?  Is the “agent to reduce or degrade cohesin” in ”a” the same as the “agent” recited in claim 1, or are they something else?  Is the “small molecule or protein” in ”b” the same as the “agent” recited in claim 1, or are they something else?  Steps “c” and “d” contains no active steps and the specification does not explain how to a) withdraw a cohesion- reducing or degrading agent, or b) how to cease causing cohesion- dependent loops domains to diminish or be eliminated.  Additionally, it is not clear if the “cohesion- reducing or degrading agent” is the same as the “agent” recited in claim 1.  And it is not understood if one loop is measured or many loops are measured since claim 1 recites “loops,” a plural form of the word, and claim 38 recites “loop,” a singular form of the word.
Claim 39 is indefinite because it is not understood how the method further limits and relates to the method of claims 37, 34 and 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 39 appears to be directed to a method for screen a library of small molecules or proteins.
Claim 42 is indefinite because it is not understood how the method further limits and relates to the method of claim 1, from which it depends.  Claim 1 is directed to a method of eliminating chromatin loops in a cell by contacting the cell with an agent.  Claim 42 appears to be directed to a method for identifying loops associated with gene expression.
Claim 42 is further indefinite because it is confusing and lacks active steps.  It is not understood if the “population of cells” in “a” refers to the cells that are contacted with an agent in claim 1.  It is not understood what it means to “determine loop formation and gene expression” and this is not further defined or explained in the specification.  It is not understood how to “associate loop formation and gene expression over time” and this is not further defined or explained in the specification.
Claim 43 is being rejected as being dependent on claim 42.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Note: Due to indefiniteness, claims 1, 4, 21-22, 24, 33-39 and 42-43, are interpreted as set forth in the above 35 USC 112 rejections

Claims 1, 4, 21-22, 24, 33-39 and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nora (Cell, published 05/18/2017, IDS dated 08/17/2021).
Nora teaches that targeted degradation of CTCF decouples local insulation of chromosome domains (title).  
Nora teaches that applying auxin-inducible degron system to mouse embryonic stem cells reduces the expression, function and activity of CTCF (abstract, pgs. 3-4, discussion on pages 9-10).
Auxin treatment severely depletes CTCF from Chromatin (pg. 4).
CTCF is required for accumulating chromatin loops at CTCF sites (pgs. 4-5).
Claims 4, 21-22, 24, 33-39 and 42-43 are rejected as being dependent on claim 1.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622